DETAILED ACTION
Application filed 5/15/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment has been considered. 
Claims 1-8, 10-18, 20-21 and 31 are pending. 
Application is pending. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, 10, 11, 20 and 21 drawn to a method performed by a first communication device, the first communication device operating in a communications network, the method comprising: selecting a first method to decode a physical broadcast channel from a plurality of methods to decode the physical broadcast channel, wherein the plurality of methods to decode the physical broadcast channel comprises: a) single-shot decoding only, b) soft-combining decoding only, and c) both single-shot decoding and soft-combining decoding simultaneously, wherein the selecting is based on whether or not a time index of a synchronization signal and physical broadcast channel block, SS/PBCH block, for transmitting primary and secondary synchronization signals and a physical broadcast channel is known by the first communication device, and decoding the received physical broadcast channel based on the selected first method.

Group II, claims 12-18 and 31 drawn to a method performed by a second communication device, the second communication device operating in a communications network, the method comprising: obtaining a set of correspondences between a first set of physical cell identity information of the second communication device and a second set of time indexes of synchronization signal and physical broadcast channel, SS/PBCH, blocks configured in the secondary communication device, determining a time index of a synchronization signal and PBCH block, SS/PBCH block, for transmitting primary and secondary synchronization signals and a physical broadcast channel to a first communication device operating in the communications network, and initiating providing a first indication of the determined time index of the SS/PBCH block to the first 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

For example, the claims of group II do not require selecting a first method to decode a physical broadcast channel from a plurality of methods to decode the physical broadcast channel, wherein the plurality of methods to decode the physical broadcast channel comprises: a) single-shot decoding only, b) soft-combining decoding only, and c) both single-shot decoding and soft-combining decoding simultaneously, wherein the selecting is based on whether or not a time index of a synchronization signal and physical broadcast channel block, SS/PBCH block, for transmitting primary and secondary synchronization signals and a physical broadcast channel is known by the first communication device, and decoding the received physical broadcast channel based on the selected first method. Similarly the claims of group I do not require obtaining a set of correspondences between a first set of physical cell identity information of the second communication device and a second set of time indexes of synchronization signal and physical broadcast channel, SS/PBCH, blocks configured in the secondary communication device, determining a time index of a synchronization signal and PBCH block, SS/PBCH block, for transmitting primary and secondary synchronization signals and a physical broadcast channel to a first communication device operating in the communications network, and initiating providing a first indication of the determined time index of the SS/PBCH block to the first communication 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The sets of claims in Group I and Group II are directed to different fields of invention and can be practiced independently of each other. For example, claims of group II are not directed towards selecting a specific decoding scheme.

A telephone call was made to Applicants’ council on 1/27/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. No communication was established. 


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112